DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 11/03/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
3.	Applicant’s arguments, see remarks, filed 11/03/2020, with respect to the rejection(s) of claims 21-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Juang et al. (US 2017/0310945).
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 21,23-25,29-30,33-35 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juang et al. (US 2017/0310945).
Regarding claim 21, Juang discloses a method, comprising; encoding a first texture picture into a bitstream, the first texture picture comprising a first projection of texture data of a first source volume of a scene model to a first projection surface, the scene model comprising a number of further source volumes (i.e., figs. 1-4, paragraphs 0088,0062,0066, fig. 4, encoded into shape textures 403, including first and second texture data to be projected onto corresponding face of the object as discussed in at least paragraph 0055), encoding a first geometry picture into the bitstream, the first geometry picture comprising a mapping of the first projection surface to the first source volume (i.e., fig. 4, paragraphs 0055,0060-0061,0101 - encoded into geometry 402, which mapping a projection surface, e.g. with texture, to each face of the geometry of a close object), and encoding a first projection geometry information of the first projection into the bitstream, the first projection geometry information comprising information of a position of the first projection surface in the scene model (i.e., fig. 4, paragraphs 0057-0059,0066-0067,0079-0100-encoding an arrangement of objects within a scene, thus including projections of close objects to be at specific positions within the scene).
	Regarding claims 23 and 39, the limitations claimed are substantially similar to claim 21 above, therefore the ground for rejecting claim 21, also applies here.
	Regarding claim 24, the limitations claimed are substantially similar to claim 21 above, and the second texture picture is addressed in the above claim 21, as for the second projection surface, please see (i.e., fig. 1 - using the cameras of Juang to capture video of a close object, e.g. a cube, the faces of which have the same texture, the second project surface is the same as the first projection surface after the rotation, encoding into said bitstream, fig. 1, paragraphs 0024,0060-0061 - the rotation of the cube is captured and encoded into the video).
	Regarding claim 25, Juang discloses the first texture picture and the second texture picture represent a same or substantially same time instance (i.e., timestamp in paragraph 0027).
	Regarding claim 29, Juang discloses apparatus according to claim 23, including encode at least 

	Regarding claim 30, Juang discloses apparatus according to claim 23, encode information on temporal changes in at least one of location, orientation or size of one or more said projection surfaces into the bitstream (i.e., paragraphs 0056,0061,0063).
	Regarding claim 33, Juang discloses apparatus according to claim 23, including project the first geometry primitives of the first object model onto the first projection surface to obtain first projected pixels of the first texture picture (please refer to claim 21 above), and determine geometry data of the first projection from the first source volume to the first projection surface to obtain first geometry pixels of the first geometry picture (please see claim 21 above, also fig. 7-735, paragraph 0063).
	Regarding claim 34, Juang discloses an apparatus according to claim 23, wherein said first texture picture comprises a plurality of projections of texture data from the number of further source volumes and the first geometry picture comprises a plurality of mappings of projection surfaces to the first source volume (i.e., please see claim 21 above, also fig. 4, paragraphs 0055,0060-0061,0101- encoded into geometry 402, which mapping a projection surface, e.g. with texture, to each face of the geometry of a close object).
	Regarding claim 35, Juang discloses an apparatus according to claim 23, further comprising; outputting the bitstream to be provided to a decoder (i.e., fig. 5).
7.	Claims 22,36-37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laksono (US 2015/0228106).
	Regarding claim 22, Laksono discloses a method, comprising; decoding a first texture picture
from a bitstream to obtain first decoded texture data, the first texture picture comprising a first projection of texture data of a first source volume of a scene model to a first projection surface (i.e., fig. 
	Regarding claims 36 and 40, the limitations claimed are substantially similar to claim 22 above, therefore the ground for rejecting claim 22, also applies here.
	Regarding claims 37, Laksono as discussed in claim 22 discloses second texture picture and second projection surface (i.e., fig. 3, paragraphs 0008-0009,0026-0028 - decoding texture image .
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (US 2017/0310945).
Regarding claim 26, Juang discloses apparatus according to claim 24, including sensors, e.g., such as stereo cameras, for projecting pictures/images on the surfaces, but is silent to explicitly indicate, 
first projection surface and second projection surface comprise first and second center axes, the first and second center axes defining an extent of the first and second projection surfaces and the first and second center axes being connected to each other at one end, and the first and second source volumes being adjacent to each other with partial or no overlap. However, the above feature is related to .
Allowable Subject Matter
11.	Claims 27-28,31-32 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/snterviewpractsce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.